                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                        UNITED STATES DISTRICT COURT
                                       9                     NORTHERN DISTRICT OF CALIFORNIA
                                      10

                                      11   AMIR KAZEROONI,              )          CASE NO. 4:19-cv-02539-HSG
Gordon Rees Scully Mansukhani, LLP




                                                                        )          Hon. Haywood S. Gilliam, Jr.
  633 West Fifth Street, 52nd floor




                                      12                     Plaintiff, )
                                                                        )
      Los Angeles, CA 90071




                                      13       vs.                      )          ORDER GRANTING DEFENDANT
                                                                        )          METROPOLITAN LIFE
                                      14   METROPOLITAN LIFE            )          INSURANCE COMPANY’S
                                           INSURANCE COMPANY,           )          MOTION FOR LEAVE TO APPEAR
                                      15                                           TELEPHONICALLY AT
                                                             Defendant. )          SEPTEMBER 3, 2019 INITIAL CASE
                                      16                                )          MANAGEMENT CONFERENCE
                                                                        )
                                      17                                )          Complaint filed: 5/10/2019
                                                                        )
                                      18                                )          DATE: September 3, 2019
                                                                        )          TIME: 2:00 p.m.
                                      19                                )          PLACE: Courtroom 2
                                                                        )
                                      20

                                      21        Having reviewed the request in this matter and for good cause appearing, IT
                                      22   IS SO ORDERED that Defendant METROPOLITAN LIFE INSURANCE
                                      23   COMPANY’s motion for leave to appear telephonically at the September 3, 2019
                                      24   initial case management conference is hereby GRANTED. Counsel shall contact
                                      25   CourtCall at (866) 582-6878 to make arrangements for the telephonic
                                      26
                                           appearance.                             ______________________________
                                                                                   HON. HAYWOOD S. GILLIAM, JR.
                                      27   DATED: 8/20/2019                        UNITED STATES DISTRICT JUDGE
                                                                                   -1-
                                      28                                                              CASE NO. 4:19-cv-02539-HSG
                                                     ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE TO APPEAR TELEPHONICALLY
                                                       AT SEPTEMBER 3, 2019 INITIAL CASE MANAGEMENT CONFERENCE
